MEMORANDUM **
Randall K. Whited appeals pro se the district court’s dismissal without prejudice of his 42 U.S.C. § 1983 action against the Los Angeles Parking Violations Bureau and various state and municipal officials. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to prosecute. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996). We affirm.
Because Whited failed to address the failure-to-prosecute rationale for dismissing his action, we consider this issue abandoned on appeal. See Paladin Assocs. v. Montana Power Co., 328 F.3d 1145, 1164 (9th Cir.2003) (explaining that failure to challenge district court judgment in opening brief waives argument); see also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.1987) (noting pro se litigants held to same procedural rules as litigants represented by counsel). Because we affirm the district court’s dismissal for failure to prosecute, we do not reach Whited’s remaining contentions. See Alr-Torki, 78 F.3d at 1386.
Whited’s motion to file an oversized reply brief is granted. The clerk shall file the brief received on February 19, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.